Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendant appeals from a judgment of the trial court of Marion County entered after a jury verdict finding him guilty of the crimes of attempted murder (Ill. Rev. Stat. ch. 38, par. 8 — 4), and aggravated assault. (Ill. Rev. Stat. ch. 38, par. 12 — 2.) He was sentenced to a minimum of three years and a maximum of five years in the Illinois State Penitentiary. Defendant had an argument with the woman with whom he had been living for several months. She went to her brother’s home and he followed her, carrying a rifle with him. At 2:00 A.M., he entered this residence uninvited, either breaking in or using enough force to somehow break the glass in the door. All witnesses, including defendant’s mother, who preceded him, testified that they were frightened by his entering and brandishing a weapon. He fired either two or three shots, two of them striking very close to his girl friend’s brother who was holding a gun which he did not fire. We find that no error of law appears, that an opinion would have no precedential value and that the judgment is not against the manifest weight of the evidence. We therefore affirm the judgment of the trial court in accordance with 50 Ill.2d R. 23. Judgment affirmed. EBERSPACHER and CREBS, JJ., concur.